RECORD IMPOUNDED

                               NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-4263-18T3

IN THE MATTER OF THE
CIVIL COMMITMENT OF R.T.,
SVP-573-10.


                  Submitted March 17, 2020 – Decided March 27. 2020

                  Before Judges Fisher and Rose.

                  On appeal from the Superior Court of New Jersey, Law
                  Division, Middlesex County, Docket No. SVP-573-10.

                  R.T., appellant pro se.

                  Gurbir S. Grewal, Attorney General, attorney for
                  respondent (Melissa H. Raksa, Assistant Attorney
                  General, of counsel; Stephen J. Slocum, Deputy
                  Attorney General, on the brief).

PER CURIAM

        R.T. appeals pro se a Law Division order that denied his motion to change

his status in the Special Treatment Unit (STU),1 and an order that denied


1
  The STU is a secure facility designated for the custody, care and treatment of
sexually violent predators pursuant to the Sexually Violent Predator Act
(SVPA), N.J.S.A. 30:4-27.24 to -27.38.
reconsideration.    On appeal, R.T. raises the following points for our

consideration:

                                     POINT I

            THE CIVIL COMMITMENT COURT ERRED AND
            ABUSED ITS DISCRETION FOR NOT ORDERING
            REMOVING [SIC] R.T. FROM TREATMENT
            REFUSAL STATUS, [MODIFIED ACTIVITIES
            PROGRAM] (MAP) PLACEMENT WHEN IT
            DENIED R.T.'S MOTION FOR TREATMENT AND
            TRANSFER TO GENERAL POPULATION AND/OR
            FOR DISCHARGE.

                                    POINT II

            TRIAL COURT ABUSED ITS DISCRETION BY
            RELYING ON THE PRISON SETTINGS, AND THE
            STU IS A CIVIL FACILITY [SIC] VIOLATED R.T.'S
            RIGHTS UNDER THE SEXUALLY VIOLENT
            PREDATOR ACT AND UNDER N.J.A.C. 10:35
            RESULTING [SIC] R.T.'S INABILITY TO RECEIVE
            TREATMENT WHEN HIS EXPERT'S REPORT
            STATED THAT HE DID NOT POSES [SIC] A
            "DANGER TO HIMSELF [SIC] TO OTHERS."

In his reply brief, R.T. further contends:

            THE RESPONDENT'S LETTER BRIEF ON THE
            MERITS SHOULD BE REJECTED AS A MATTER
            OF LAW BASED ON APPELLATE BRIEF,
            APPENDIX AND THE FEDERAL COURT'S 10/31/19
            OPINION AND ORDER.

      We have reviewed the record in light of these contentions, and conclude

they lack sufficient merit to warrant extended discussion in a written opinion.

                                                                       A-4263-18T3
                                        2
R. 2:11-3(e)(1)(E). We affirm all issues R.T. raised before Judge Phillip Lewis

Paley for the reasons set forth in his well-reasoned written decisions that

accompanied the orders under review. We add only the following brief remarks.

      We are thoroughly familiar with the facts and circumstances surrounding

R.T.'s commitment to the STU, having previously affirmed the judgment

committing him to the unit. See IMO Civil Commitment of R.T., No. A-2521-

13 (App. Div. Feb. 19, 2016) (slip op. at 1-17). In the present matter, R.T.

sought various relief in the Law Division, but he did not challenge his continued

commitment.

      Pertinent to this appeal, R.T. requested removal from MAP status – which

he claimed interfered with his religious rights – and relocation from the South

Wing to another wing of the STU. As Judge Paley aptly recognized, however,

R.T.'s request was jurisdictionally defective for failure to exhaust his

administrative remedies and seek review in our court from that determination.

See, e.g., Hospital Ctr. at Orange v. Guhl, 331 N.J. Super. 322, 329 (App. Div.

2000) (recognizing the Appellate Division's exclusive jurisdiction of agency

decisions). Nonetheless, in his initial decision and on reconsideration, the judge

cogently rejected each argument on the merits. We discern no basis to dis turb

those determinations.


                                                                         A-4263-18T3
                                        3
     Finally, R.T.'s newly-minted argument that he is no longer a sexually

violent predator under the SVPA was not raised before the trial court and, as

such, we decline to address it on appeal. See Selective Ins. Co. of Am. v.

Rothman, 208 N.J. 580, 586 (2012). We simply note such contention is better

addressed at an annual review hearing. See N.J.S.A. 30:4-27.35.

     Affirmed.




                                                                     A-4263-18T3
                                     4